Title: To George Washington from Francis Hopkinson, 24 March 1778
From: Hopkinson, Francis
To: Washington, George



Sir,
Continental Navy Board Borden Town [N.J.] 24th March 1778

I wrote to you about a Week ago respecting the arbitrary Conduct of Genl Howe in confining Capt. Robinson & Capt. Galt who went in to the City under the Sanction of a regular Flag—altho’ I have no Doubt but your Excellency will do whatever is proper in the affair, yet, as I have not had the Satisfaction of hearing any thing further, I am not a little anxious about it. We have certain Intelligence that those Gentlemen are now confined in the common Gaol.
I have been very industrious in removing the Stores &c. from this Place—they are all deposited some few Miles back in the Country, except the Cannon—these I expect to send up the River next Week, as I

am told Mr Corryell is to be here in Order to take up all the flat Bottom Boats; with him shall the Cannon go—all such at least as I have any Command or Influence over.
We have here about 30 Tierces of Rice & as many Hogsheads of Codfish with some Cases of sweet Oil. If you think they will be of Use in the army I beg your Excellency’s Requisition for them & they shall be immediately forwarded.
As we have now no Fleet to supply here, these Articles, I think, had better be sent to Camp than carted about the Jerseys where they will run the Risque of either falling into the Hands of the Enemy, or of being stolen or spoiled—Should your Excellency order them to Camp it will be very necessary to write to Genl Lacey to furnish a sufficient Guard to conduct them—I will let him know the Time & Place of Rendevous.
General Lee passed thro’ Cross wicks this Day in his way to Philada It is said he is going to be exchanged but for whom or in what Maner I know not. I have the Honour to be with all affection & Regard your Excellency’s most obedient humble servt

Fras Hopkinson


P.S. As it is not intended the above mentioned Provisions should become a Perquisite to any Commissary, the Continental Navy Board ought to have Credit for them & proper Receipts given.

